UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number 333-143970 STEELE RESOURCES CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 75-3232682 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3081 Alhambra Drive, Suite 208 (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number: (530) 672-6225 2101 Arrowhead Drive, Suite 101 Carson City, Nevada 89706 (Former address if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the issuer’s common stock outstanding as of November 3, 2010 was 100,383,334. INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 22 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and June 9, 2010 4 Condensed Consolidated Statements of Operations for the Quarter ended September 30, 2010 (Unaudited) and the period from May 27, 2010(inception) Through September 30, 2010 (Unaudited) 5 Condensed Consolidated Statement of Stockholders’ Deficit from May 27, 2010 (inception) Through September 30, 2010 (Unaudited) 6 Condensed Consolidated Statement of Cash Flows for the period from May 27, 2010 (inception) Through September 30, 2010 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements
